Citation Nr: 1209148	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 10, 1982 to August 13, 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued the Veteran's 10 percent rating for his service-connected left wrist disability.  In an August 2010 decision, the Board remanded the issue of entitlement to a TDIU to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development. 

For the reasons discussed below, this case is again REMANDED to the RO via AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its previous decision, the Board remanded this case in order to conduct further development on the Veteran's TDIU claim.  Such development included the scheduling of the Veteran for a VA examination to assess the effects of the Veteran's service-connected left wrist disability on his occupational functioning.  The Veteran was afforded a VA examination in compliance with the remand directives in September 2010.  During the examination, the VA examiner indicated that the Veteran had suffered further injury to his left wrist when a box full of books fell on top of him.  Surgical repair was necessary.  The Veteran further reported that he was given total disability from Worker's Compensation.  Records pertaining to the Veteran's Worker's Compensation claim, however, have not been associated with the claims file.  The possibility that the Worker's Compensation records could contain evidence that could help the Veteran substantiate his TDIU claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the Veteran's Worker's Compensation records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, on remand, all recent relevant private treatment records pertaining to the Veteran's left wrist should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran had been receiving fairly regular treatment for his left wrist disability from Orlando S. Fernandez, M.D., at San Juan Health Centre, and records pertaining to his treatment dated since January 2004 have not been associated with the claims file.  Additionally, the Veteran indicated to the September 2010 VA examiner that he had needed further surgical repair on his left wrist after his work related accident.  Accordingly, any recent records from Dr. Fernandez and/or any other health care provider who has provided recent treatment for the Veteran's left wrist disability should be obtained.

After obtaining the additional records, the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of any available Worker's Compensation records pertaining to the Veteran's recent work related left wrist injury.  

If any requested records are unavailable, a negative reply is required.

2.  Contact the Veteran to obtain the names and addresses of any health care providers that have provided recent treatment for his left wrist disability.  After obtaining the necessary release form(s), take the necessary measures to obtain copies of the Veteran's treatment records from any identified health care provider(s), to include any treatment records from Orlando S. Fernandez, M.D., dated since January 2004.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.

The examiner should comment on the effects of the Veteran's left wrist disability on his occupational functioning.  In this regard, the examiner must comment on whether the Veteran's left wrist disability renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All opinions must be supported by a clear rationale.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's TDIU claim on appeal.  If his claim is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

